DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 08/16/2019. Claims 1-6 are pending and examined.

Specification
The disclosure is objected to because of the following informalities: pg. 10, para. [0027], l. 1: "the fuel ejector 14" is believed to be in error for "the fuel ejector 14A".  
Appropriate correction is required.

Claim Objections
Claims 1-5 are objected to because of the following informalities:
Claim 1, line 4: “a plurality of second burner” is believed to be in error for “a plurality of second burners”
Claim 1, lines 4-5: “in the other direction opposite to the first burners” is believed to be in error for “in the other direction opposite to that of the plurality of first burners”
Claim 1, line 8: “the first and second burners” is believed to be in error for “the plurality of first burners and the plurality of second burners”
Claim 2, line 1: “the first and second burners” is believed to be in error for “the plurality of first burners and the plurality of second burners”
Claim 3, line 1: “the first and second burners” is believed to be in error for “the plurality of first burners and the plurality of second burners”
Claim 4, line 1 and 4: “the first and second burners” is believed to be in error for “the plurality of first burners and the plurality of second burners”
Claim 4, line 5: “magnitudes of the unit vectors” is believed to be in error for “magnitudes of each of the unit vectors”
Claim 5, line 6: “the first and second burners” is believed to be in error for “the plurality of first burners and the plurality of second burners”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valeev (US 2011/0107765 A1).
Regarding claim 1, Valeev teaches (Figure 6) a combustor (12 – Figures 1 and 2) comprising:
a plurality of first burners (16) each adopted as a main burner circulating a primary air in one direction (118) to generate an air-fuel mixture; and

wherein the main burners (16 and 18) are disposed at intervals in a circumferential direction (along dotted line) the combustor (12), and
the first and second burners (16 and 18) are disposed in a non-periodic arrangement pattern (as shown in Figure 6, the burner pattern is 16, 18, 16, 16, 18, which is non-periodic) over an entire circumference in the circumferential direction.
Regarding claim 2, Valeev teaches the invention as claimed and as discussed above for claim 1, and Valeev further teaches (Figure 6) the first and second burners (16 and 18) are disposed in an asymmetric arrangement pattern (due to the odd number of burners – in this case 5) in the circumferential direction.
Regarding claim 3, Valeev teaches the invention as claimed and as discussed above for claim 1, and Valeev further teaches (Figure 6) the first and second burners (16 and 18) are disposed in an arrangement pattern in which a concentration center of heat release rate of all the plurality of main burners (16 and 18) is shifted away from a central position (where element 20 is) in the circumferential direction (desired result).
The recitation “a concentration center of heat release rate of all the plurality of main burners is shifted away from a central position in the circumferential direction” is a statement of desired result and the structure of the device as taught by Valeev can achieve the desired result. It has been held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114.
Regarding claim 4, Valeev teaches the invention as claimed and as discussed above for claim 1, and Valeev further teaches (Figure 6) the first and second burners (16 and 18) are disposed in an 

    PNG
    media_image1.png
    409
    767
    media_image1.png
    Greyscale

Regarding claim 5, Valeev teaches the invention as claimed and as discussed above for claim 1, and Valeev further teaches (Figure 6) in a condition where the plurality of main burners (16 and 18) disposed at intervals in the circumferential direction are divided in the circumferential direction into groups each including one or some of the main burners (16 and 18) adjacent to each other in the circumferential direction and each groups includes the same number of the main burners (16 and 18), an arrangement relationship between the first and second burners (16 and 18) in at least one of the groups is different from other groups (see annotated Figure 6 on next page).

    PNG
    media_image2.png
    427
    504
    media_image2.png
    Greyscale

It is further noted that Valeev teaches (p. [0030]) “other suitable numbers and arrangements of fuel nozzles may be attached to the end cover base surface 56 via the joints 58” (ll. 5-7), “the first and second groups of fuel nozzles 16, 18 may include 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, or more fuel nozzles” (ll. 11-12), and “In general, however, the first group of fuel nozzles 16 will either have the same number of fuel nozzles as the second group of fuel nozzles 18” (ll. 12-15). Therefore, it is anticipated that various combinations of groups of fuel nozzles 16, 18 are possible, and the groups may be chosen arbitrarily.
Regarding claim 6, Valeev teaches the invention as claimed and as discussed above for claim 1, and Valeev further teaches (Figures 1 and 2) a gas turbine (10) comprising the combustor (12) according to claim 1.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See also attached form PTO-892 “Notice of References Cited”.
Singh (US 2010/0192578 A1) teaches all the limitations of claim 1 (see Figure 3), including a plurality of first burners (80 and 82) circulating a primary air in one direction (clockwise) and a plurality of second burners (81, 83, and 84) circulating the primary air in the other direction (counterclockwise) opposite to the first burners (80 and 82), wherein the first (80 and 82) and second burners (81, 83, and 84) are disposed in a non-periodic arrangement pattern (in this case, the burner type pattern is 1st, 2nd, 1st, 2nd, and 2nd, which is non-periodic) over an entire circumference in the circumferential direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741